OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, PA (Address of principal executive offices) (Zip code) Tina H. Bloom Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:October 31 Date of reporting period:July 1, 2011 - June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Gardner Lewis Investment Trust By (Signature and Title)* /s/ W. Whitfield Gardner W. Whitfield Gardner, Trustee, Chairman and Principal Executive Officer Date July 26, 2012 * Print the name and title of each signing officer under his or her signature. EXHIBIT A The Chesapeake Core Growth Fund Proxy Voting Report 01-Jul-2011 To 30-Jun-2012 RED HAT, INC. Security Meeting Type Annual Ticker Symbol RHT Meeting Date 11-Aug-2011 ISIN US7565771026 Agenda 933484533 - Management Record Date 15-Jun-2011 Holding Recon Date 15-Jun-2011 City / Country / United States Vote Deadline Date 10-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SOHAIB ABBASI Management For For 1B ELECTION OF DIRECTOR: NARENDRA K. GUPTA Management For For 1C ELECTION OF DIRECTOR: WILLIAM S. KAISER Management For For 1D ELECTION OF DIRECTOR: JAMES M. WHITEHURST Management For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 29, 2012. Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO RED HAT'S EXECUTIVE COMPENSATION. Management For For 04 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE RED HAT STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 TO APPROVE RED HAT'S 2011 PERFORMANCE COMPENSATION PLAN. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 20-Jul-2011 21-Jul-2011 NETAPP, INC Security 64110D104 Meeting Type Annual Ticker Symbol NTAP Meeting Date 31-Aug-2011 ISIN US64110D1046 Agenda 933490877 - Management Record Date 11-Jul-2011 Holding Recon Date 11-Jul-2011 City / Country / United States Vote Deadline Date 30-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DANIEL J. WARMENHOVEN For For 2 NICHOLAS G. MOORE For For 3 THOMAS GEORGENS For For 4 JEFFRY R. ALLEN For For 5 ALAN L. EARHART For For 6 GERALD HELD For For 7 T. MICHAEL NEVENS For For 8 GEORGE T. SHAHEEN For For 9 ROBERT T. WALL For For 10 RICHARD P. WALLACE For For 02 APPROVE AN AMENDMENT TO 1999 STOCK OPTION PLAN ("1999 PLAN") TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 7,700,& TO APPROVE 1(M) PURPOSES TO ENABLE CERTAIN AWARDS GRANTED UNDER 1 TO QUALIFY AS DEDUCTIBLE "PERFORMANCE-BASED COMPENSATION" WITHIN THE MEANING OF SECTION 162(M) OF THE INTERNAL REVENUE CODE Management For For 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN ("PURCHASE PLAN") TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL Management For For 04 TO APPROVE AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management For For 05 TO APPROVE AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION Management 1 Year For 06 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 27, 2012 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 09-Aug-2011 10-Aug-2011 LIBERTY MEDIA CORPORATION Security 53071M708 Meeting Type Annual Ticker Symbol LSTZA Meeting Date 07-Sep-2011 ISIN US53071M7083 Agenda 933492100 - Management Record Date 20-Jul-2011 Holding Recon Date 20-Jul-2011 City / Country / United States Vote Deadline Date 06-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EVAN D. MALONE Withheld Against 2 DAVID E. RAPLEY Withheld Against 3 LARRY E. ROMRELL For For 02 THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 04 A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2011 NONEMPLOYEE DIRECTOR INCENTIVE PLAN. Management For For 05 A PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION OF LIBERTY MEDIA CORPORATION TO CHANGE ITS NAME TO LIBERTY INTERACTIVE CORPORATION. Management For For 06 A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 19-Aug-2011 19-Aug-2011 LIBERTY MEDIA CORPORATION Security 53071M104 Meeting Type Annual Ticker Symbol LINTA Meeting Date 07-Sep-2011 ISIN US53071M1045 Agenda 933492100 - Management Record Date 20-Jul-2011 Holding Recon Date 20-Jul-2011 City / Country / United States Vote Deadline Date 06-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EVAN D. MALONE Withheld Against 2 DAVID E. RAPLEY Withheld Against 3 LARRY E. ROMRELL For For 02 THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 04 A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2011 NONEMPLOYEE DIRECTOR INCENTIVE PLAN. Management For For 05 A PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION OF LIBERTY MEDIA CORPORATION TO CHANGE ITS NAME TO LIBERTY INTERACTIVE CORPORATION. Management For For 06 A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 19-Aug-2011 19-Aug-2011 FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 26-Sep-2011 ISIN US31428X1063 Agenda 933497186 - Management Record Date 01-Aug-2011 Holding Recon Date 01-Aug-2011 City / Country / United States Vote Deadline Date 23-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management Against Against 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management Against Against 1D ELECTION OF DIRECTOR: STEVEN R. LORANGER Management Against Against 1E ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1F ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J ELECTION OF DIRECTOR: JOSHUA I. SMITH Management For For 1K ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1L ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 02 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION IN ORDER TO ALLOW STOCKHOLDERS TO CALL SPECIAL MEETINGS. Management For For 03 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 06 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder For Against 07 STOCKHOLDER PROPOSAL REQUIRING EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 08-Sep-2011 09-Sep-2011 ORACLE CORPORATION Security 68389X105 Meeting Type Annual Ticker Symbol ORCL Meeting Date 12-Oct-2011 ISIN US68389X1054 Agenda 933499813 - Management Record Date 15-Aug-2011 Holding Recon Date 15-Aug-2011 City / Country / United States Vote Deadline Date 11-Oct-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JEFFREY S. BERG For For 2 H. RAYMOND BINGHAM Withheld Against 3 MICHAEL J. BOSKIN For For 4 SAFRA A. CATZ Withheld Against 5 BRUCE R. CHIZEN For For 6 GEORGE H. CONRADES For For 7 LAWRENCE J. ELLISON For For 8 HECTOR GARCIA-MOLINA For For 9 JEFFREY O. HENLEY For For 10 MARK V. HURD For For 11 DONALD L. LUCAS For For 12 NAOMI O. SELIGMAN For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES RELATING TO EXECUTIVE COMPENSATION. Management 1 Year 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5 ACT ON A STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 21-Sep-2011 22-Sep-2011 EXPRESS SCRIPTS, INC. Security Meeting Type Special Ticker Symbol ESRX Meeting Date 21-Dec-2011 ISIN US3021821000 Agenda 933528397 - Management Record Date 04-Nov-2011 Holding Recon Date 04-Nov-2011 City / Country / United States Vote Deadline Date 20-Dec-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 20, 2011, AS AMENDED ON NOVEMBER 7, 2 MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG EXPRESS SCRIPTS, INC., MEDCO HEALTH SOLUTIONS, INC., ARISTOTLE HOLDING, INC., ARISTOTLE MERGER SUB, INC., AND PLATO MERGER SUB, INC. Management For For 02 TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING BY EXPRESS SCRIPTS STOCKHOLDERS (IF IT IS NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT). Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 09-Dec-2011 09-Dec-2011 MONSANTO COMPANY Security 61166W101 Meeting Type Annual Ticker Symbol MON Meeting Date 24-Jan-2012 ISIN US61166W1018 Agenda 933535429 - Management Record Date 28-Nov-2011 Holding Recon Date 28-Nov-2011 City / Country / United States Vote Deadline Date 23-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JANICE L. FIELDS Management For For 1B ELECTION OF DIRECTOR: HUGH GRANT Management For For 1C ELECTION OF DIRECTOR: C. STEVEN MCMILLAN Management Against Against 1D ELECTION OF DIRECTOR: ROBERT J. STEVENS Management Against Against 02 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 03 ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. Management Against Against 04 APPROVAL OF THE MONSANTO COMPANY 2005 LONG-TERM INCENTIVE PLAN (AS AMENDED AND RESTATED AS OF JANUARY 24, 2012). Management Against Against 05 SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 30-Dec-2011 31-Dec-2011 AIR PRODUCTS AND CHEMICALS, INC. Security Meeting Type Annual Ticker Symbol APD Meeting Date 26-Jan-2012 ISIN US0091581068 Agenda 933535746 - Management Record Date 30-Nov-2011 Holding Recon Date 30-Nov-2011 City / Country / United States Vote Deadline Date 25-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARIO L. BAEZA Management For For 1B ELECTION OF DIRECTOR: SUSAN K. CARTER Management For For 1C ELECTION OF DIRECTOR: JOHN E. MCGLADE Management For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. TO RATIFY APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management For For 03 ADVISORY VOTE ON EXECUTIVE OFFICER COMPENSATION. TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 05-Jan-2012 05-Jan-2012 COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 26-Jan-2012 ISIN US22160K1051 Agenda 933536344 - Management Record Date 21-Nov-2011 Holding Recon Date 21-Nov-2011 City / Country / United States Vote Deadline Date 25-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES D. SINEGAL For For 2 JEFFREY H. BROTMAN For For 3 RICHARD A. GALANTI Withheld Against 4 DANIEL J. EVANS For For 5 JEFFREY S. RAIKES For For 02 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 03 AMENDMENT OF COMPANY'S FIFTH RESTATED STOCK INCENTIVE PLAN. Management Against Against 04 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 04-Jan-2012 05-Jan-2012 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2012 ISIN US0378331005 Agenda 933542474 - Management Record Date 27-Dec-2011 Holding Recon Date 27-Dec-2011 City / Country / United States Vote Deadline Date 22-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 TIMOTHY D. COOK For For 3 MILLARD S. DREXLER Withheld Against 4 AL GORE Withheld Against 5 ROBERT A. IGER For For 6 ANDREA JUNG For For 7 ARTHUR D. LEVINSON Withheld Against 8 RONALD D. SUGAR For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For 05 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For 06 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder For Against 07 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 03-Feb-2012 04-Feb-2012 QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 06-Mar-2012 ISIN US7475251036 Agenda 933543933 - Management Record Date 09-Jan-2012 Holding Recon Date 09-Jan-2012 City / Country / United States Vote Deadline Date 05-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 PAUL E. JACOBS For For 7 ROBERT E. KAHN For For 8 SHERRY LANSING For For 9 DUANE A. NELLES For For 10 FRANCISCO ROS For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, Management For For 03 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 09-Feb-2012 10-Feb-2012 CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 17-Apr-2012 ISIN US1729674242 Agenda 933557069 - Management Record Date 21-Feb-2012 Holding Recon Date 21-Feb-2012 City / Country / United States Vote Deadline Date 16-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1B ELECTION OF DIRECTOR: ROBERT L. JOSS Management Against Against 1C ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1D ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1E ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1F ELECTION OF DIRECTOR: JUDITH RODIN Management Against Against 1G ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1H ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1I ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1J ELECTION OF DIRECTOR: DIANA L. TAYLOR Management Against Against 1K ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management Against Against 1L ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 PLAN. Management For For 04 ADVISORY APPROVAL OF CITI'S 2011 EXECUTIVE COMPENSATION. Management Against Against 05 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder Against For 06 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND POLITICAL CONTRIBUTIONS. Shareholder Against For 07 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. Shareholder Against For 08 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 29-Mar-2012 30-Mar-2012 HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 26-Apr-2012 ISIN US4448591028 Agenda 933555849 - Management Record Date 27-Feb-2012 Holding Recon Date 27-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1B ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1C ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1D ELECTION OF DIRECTOR: DAVID A. JONES, JR Management For For 1E ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2012 PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 02-Apr-2012 02-Apr-2012 THE BOEING COMPANY Security Meeting Type Annual Ticker Symbol BA Meeting Date 30-Apr-2012 ISIN US0970231058 Agenda 933565977 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 27-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID L. CALHOUN Management For For 1B. ELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. Management For For 1C. ELECTION OF DIRECTOR: LINDA Z. COOK Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Against Against 1E. ELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Management For For 1F. ELECTION OF DIRECTOR: LAWRENCE W. KELLNER Management For For 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY Management For For 1H. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1I. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1J. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 1K. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2012. Management For For 4. REPORT ON POLITICAL AND TRADE ASSOCIATION CONTRIBUTIONS. Shareholder For Against 5. ACTION BY WRITTEN CONSENT. Shareholder For Against 6. RETENTION OF SIGNIFICANT STOCK BY FORMER EXECUTIVES. Shareholder Against For 7. EXTRAORDINARY RETIREMENT BENEFITS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 05-Apr-2012 06-Apr-2012 EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 01-May-2012 ISIN US2686481027 Agenda 933561501 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1G ELECTION OF DIRECTOR: WINDLE B. PRIEM Management For For 1H ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1I ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1J ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 02 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 03 ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 06-Apr-2012 06-Apr-2012 EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 02-May-2012 ISIN US26875P1012 Agenda 933576932 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 01-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE A. ALCORN Management Against Against 1B. ELECTION OF DIRECTOR: CHARLES R. CRISP Management Against Against 1C. ELECTION OF DIRECTOR: JAMES C. DAY Management Against Against 1D. ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1E. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management Against Against 1F. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management Against Against 1G. ELECTION OF DIRECTOR: FRANK G. WISNER Management Against Against 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 4. STOCKHOLDER PROPOSAL CONCERNING ACCELERATED VESTING OF EXECUTIVE OFFICER STOCK AWARDS UPON A CHANGE OF CONTROL, IF PROPERLY PRESENTED. Shareholder For Against 5. STOCKHOLDER PROPOSAL CONCERNING STOCK RETENTION REQUIREMENTS FOR EXECUTIVE OFFICERS, IF PROPERLY PRESENTED. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 06-Apr-2012 07-Apr-2012 DIRECTV Security 25490A101 Meeting Type Annual Ticker Symbol DTV Meeting Date 03-May-2012 ISIN US25490A1016 Agenda 933563769 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RALPH BOYD, JR. Management For For 1B. ELECTION OF DIRECTOR: DAVID DILLON Management For For 1C. ELECTION OF DIRECTOR: SAMUEL DIPIAZZA, JR. Management For For 1D. ELECTION OF DIRECTOR: DIXON DOLL Management For For 1E. ELECTION OF DIRECTOR: PETER LUND Management For For 1F. ELECTION OF DIRECTOR: NANCY NEWCOMB Management For For 1G. ELECTION OF DIRECTOR: LORRIE NORRINGTON Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO AMEND THE SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF DIRECTV TO MAKE CERTAIN CHANGES REGARDING THE CAPITAL STOCK OF THE COMPANY, INCLUDING THE RECLASSIFICATION OF CLASS A AND CLASS B COMMON STOCK AND THE INCREASE OF AUTHORIZED SHARES OF COMMON STOCK FROM Management For For 4. AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For 5. SHAREHOLDER PROPOSAL TO ADOPT A POLICY THAT THERE WOULD BE NO ACCELERATION OF PERFORMANCE BASE EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 11-Apr-2012 11-Apr-2012 STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 03-May-2012 ISIN US85590A4013 Agenda 933566866 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRITS VAN PAASSCHEN For For 2 BRUCE W. DUNCAN For For 3 ADAM M. ARON For For 4 CHARLENE BARSHEFSKY For For 5 THOMAS E. CLARKE For For 6 CLAYTON C. DALEY, JR. For For 7 LIZANNE GALBREATH For For 8 ERIC HIPPEAU For For 9 STEPHEN R. QUAZZO For For 10 THOMAS O. RYDER For For 2. A PROPOSAL TO APPROVE, ON A NON- BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. A PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 11-Apr-2012 11-Apr-2012 ARM HOLDINGS PLC Security Meeting Type Annual Ticker Symbol ARMH Meeting Date 03-May-2012 ISIN US0420681068 Agenda 933592227 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2011 Management For 2. TO DECLARE A FINAL DIVIDEND Management For 3. TO APPROVE THE REMUNERATION REPORT Management For 4A. TO ELECT SIR JOHN BUCHANAN AS A DIRECTOR Management For 4B. TO RE-ELECT WARREN EAST AS A DIRECTOR Management For 5. TO RE-ELECT ANDY GREEN AS A DIRECTOR Management For 6. TO RE-ELECT LARRY HIRST AS A DIRECTOR Management For 7. TO RE-ELECT MIKE INGLIS AS A DIRECTOR Management For 8. TO RE-ELECT MIKE MULLER AS A DIRECTOR Management For 9. TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR Management For TO RE-ELECT JANICE ROBERTS AS A DIRECTOR Management For TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR Management For TO RE-ELECT TIM SCORE AS A DIRECTOR Management For TO RE-ELECT SIMON SEGARS AS A DIRECTOR Management For TO RE-ELECT YOUNG SOHN AS A DIRECTOR Management For TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Management For TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Management For TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Management For TO DISAPPLY PRE-EMPTION RIGHTS Management For TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Management For TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE Management Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 11-Apr-2012 11-Apr-2012 CBRE GROUP, INC. Security 12504L109 Meeting Type Annual Ticker Symbol CBG Meeting Date 08-May-2012 ISIN US12504L1098 Agenda 933573001 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. BLUM For For 2 CURTIS F. FEENY For For 3 BRADFORD M. FREEMAN For For 4 MICHAEL KANTOR For For 5 FREDERIC V. MALEK For For 6 JANE J. SU For For 7 LAURA D. TYSON For For 8 BRETT WHITE For For 9 GARY L. WILSON For For 10 RAY WIRTA For For 2 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 APPROVAL OF AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For 4 APPROVAL OF THE 2 PLAN. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 16-Apr-2012 16-Apr-2012 DANAHER CORPORATION Security Meeting Type Annual Ticker Symbol DHR Meeting Date 08-May-2012 ISIN US2358511028 Agenda 933591249 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MORTIMER M. CAPLIN Management For For ELECTION OF DIRECTOR: DONALD J. EHRLICH Management For For ELECTION OF DIRECTOR: LINDA P. HEFNER Management For For ELECTION OF DIRECTOR: TERI LIST-STOLL Management For For ELECTION OF DIRECTOR: WALTER G. LOHR, JR. Management Against Against 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE AN AMENDMENT TO DANAHER'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK OF DANAHER FROM 1 BILLION (1,000,000,000) SHARES TO 2 BILLION (2,000,000,000) SHARES, $.01 PAR VALUE PER SHARE. Management For For 4. TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE DANAHER 2 COMPENSATION PLAN. Management For For 5. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 17-Apr-2012 17-Apr-2012 BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 09-May-2012 ISIN US0605051046 Agenda 933571665 - Management Record Date 14-Mar-2012 Holding Recon Date 14-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D. ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Against Against 1E. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1I. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1J. ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1K. ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Against Against 1L. ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 2. AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL - GRASSROOTS AND OTHER LOBBYING. Shareholder For Against 6. STOCKHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 8. STOCKHOLDER PROPOSAL - PROHIBITION ON POLITICAL SPENDING. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 20-Apr-2012 20-Apr-2012 JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 15-May-2012 ISIN US46625H1005 Agenda 933581301 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1B. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1C. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1D. ELECTION OF DIRECTOR: DAVID M. COTE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: ELLEN V. FUTTER Management Against Against 1I. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 4. POLITICAL NON-PARTISANSHIP Shareholder Against For 5. INDEPENDENT DIRECTOR AS CHAIRMAN Shareholder For Against 6. LOAN SERVICING Shareholder Against For 7. CORPORATE POLITICAL CONTRIBUTIONS REPORT Shareholder Against For 8. GENOCIDE-FREE INVESTING Shareholder Against For 9. SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder For Against STOCK RETENTION Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 25-Apr-2012 25-Apr-2012 ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 15-May-2012 ISIN US0325111070 Agenda 933582240 - Management Record Date 20-Mar-2012 Holding Recon Date 20-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1B. ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management Against Against 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1G. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management For For 1H. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1I. ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 1J. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1K. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1L. ELECTION OF DIRECTOR: R.A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Management For For 3. APPROVE THE ANADARKO PETROLEUM CORPORATION 2 COMPENSATION PLAN. Management Against Against 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 5. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL-GENDER IDENTITY NON-DISCRIMINATION POLICY. Shareholder Against For 7. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against 8. STOCKHOLDER PROPOSAL-REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 25-Apr-2012 25-Apr-2012 BROADCOM CORPORATION Security Meeting Type Annual Ticker Symbol BRCM Meeting Date 15-May-2012 ISIN US1113201073 Agenda 933583975 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. FINOCCHIO, JR For For 2 NANCY H. HANDEL For For 3 EDDY W. HARTENSTEIN For For 4 MARIA M. KLAWE, PH.D. Withheld Against 5 JOHN E. MAJOR Withheld Against 6 SCOTT A. MCGREGOR For For 7 WILLIAM T. MORROW For For 8 HENRY SAMUELI, PH.D. For For 9 ROBERT E. SWITZ Withheld Against 2. TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE BROADCOM CORPORATION 1 PURCHASE PLAN, AS PREVIOUSLY AMENDED AND RESTATED, THAT WOULD EXTEND THE TERM OF THE PLAN THROUGH MAY 15, 2022, AND EFFECT VARIOUS TECHNICAL REVISIONS AND IMPROVEMENTS. Management For For 3. TO APPROVE THE ADOPTION OF THE BROADCOM CORPORATION 2012 STOCK INCENTIVE PLAN. Management Against Against 4. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 24-Apr-2012 24-Apr-2012 NATIONAL OILWELL VARCO, INC. Security Meeting Type Annual Ticker Symbol NOV Meeting Date 16-May-2012 ISIN US6370711011 Agenda 933593724 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 15-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MERRILL A. MILLER, JR. Management For For 1B ELECTION OF DIRECTOR: GREG L. ARMSTRONG Management For For 1C ELECTION OF DIRECTOR: DAVID D. HARRISON Management For For 2 RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3 APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 STOCKHOLDER PROPOSAL. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 30-Apr-2012 30-Apr-2012 INTEL CORPORATION Security Meeting Type Annual Ticker Symbol INTC Meeting Date 17-May-2012 ISIN US4581401001 Agenda 933577061 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Against Against 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER Management For For 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE Management For For 1E. ELECTION OF DIRECTOR: REED E. HUNDT Management For For 1F. ELECTION OF DIRECTOR: PAUL S. OTELLINI Management For For 1G. ELECTION OF DIRECTOR: JAMES D. PLUMMER Management For For 1H. ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management For For 1I. ELECTION OF DIRECTOR: FRANK D. YEARY Management For For 1J. ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Against Against 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR CURRENT YEAR Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4. STOCKHOLDER PROPOSAL: WHETHER TO HOLD AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 30-Apr-2012 30-Apr-2012 MACY'S INC. Security 55616P104 Meeting Type Annual Ticker Symbol M Meeting Date 18-May-2012 ISIN US55616P1049 Agenda 933591441 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 17-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN F. BOLLENBACH Management For For 1B. ELECTION OF DIRECTOR: DEIRDRE P. CONNELLY Management For For 1C. ELECTION OF DIRECTOR: MEYER FELDBERG Management For For 1D. ELECTION OF DIRECTOR: SARA LEVINSON Management For For 1E. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1F. ELECTION OF DIRECTOR: JOSEPH NEUBAUER Management Against Against 1G. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1H. ELECTION OF DIRECTOR: PAUL C. VARGA Management For For 1I. ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management For For 1J. ELECTION OF DIRECTOR: MARNA C. WHITTINGTON Management For For 2. THE PROPOSED RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MACY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Management For For 3. APPROVAL OF MACY'S SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 5. SHAREHOLDER PROPOSAL REGARDING RACCOON DOG FUR. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 28-Apr-2012 28-Apr-2012 CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 24-May-2012 ISIN US1773761002 Agenda 933595918 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS F. BOGAN Management For For 1B. ELECTION OF DIRECTOR: NANCI E. CALDWELL Management For For 1C. ELECTION OF DIRECTOR: GARY E. MORIN Management For For 2. APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN. Management For For 3. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 03-May-2012 03-May-2012 AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 24-May-2012 ISIN US0231351067 Agenda 933600113 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: BLAKE G. KRIKORIAN Management For For 1G. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1H. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1I. ELECTION OF DIRECTOR: THOMAS O. RYDER Management Against Against 1J. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE IN OUR 1997 STOCK INCENTIVE PLAN Management For For 4. SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT ON CLIMATE CHANGE Shareholder Against For 5. SHAREHOLDER PROPOSAL CALLING FOR CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 04-May-2012 04-May-2012 EXPRESS SCRIPTS HOLDING COMPANY Security 30219G108 Meeting Type Annual Ticker Symbol ESRX Meeting Date 30-May-2012 ISIN US30219G1085 Agenda 933610001 - Management Record Date 11-Apr-2012 Holding Recon Date 11-Apr-2012 City / Country / United States Vote Deadline Date 29-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GARY G. BENANAV Management For For 1B. ELECTION OF DIRECTOR: MAURA C. BREEN Management For For 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY Management For For 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Management For For 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management For For 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER Management For For 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD Management For For 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Management For For 1I. ELECTION OF DIRECTOR: GEORGE PAZ Management For For 1J. ELECTION OF DIRECTOR: MYRTLE S. POTTER Management For For 1K. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH Management For For 1L. ELECTION OF DIRECTOR: SAMUEL K. SKINNER Management For For 1M. ELECTION OF DIRECTOR: SEYMOUR STERNBERG Management For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANY'S CURRENT FISCAL YEAR. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 09-May-2012 09-May-2012 VMWARE, INC. Security Meeting Type Annual Ticker Symbol VMW Meeting Date 31-May-2012 ISIN US9285634021 Agenda 933607446 - Management Record Date 05-Apr-2012 Holding Recon Date 05-Apr-2012 City / Country / United States Vote Deadline Date 30-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 10-May-2012 10-May-2012 MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 05-Jun-2012 ISIN US57636Q1040 Agenda 933614415 - Management Record Date 10-Apr-2012 Holding Recon Date 10-Apr-2012 City / Country / United States Vote Deadline Date 04-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1B. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1C. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1D. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1E. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1F. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1G. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1H. ELECTION OF DIRECTOR: JACKSON P. TAI Management Against Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN Management For For 4. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2 INCENTIVE PLAN Management For For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 16-May-2012 16-May-2012 EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 05-Jun-2012 ISIN US29444U5020 Agenda 933630813 - Management Record Date 20-Apr-2012 Holding Recon Date 20-Apr-2012 City / Country / United States Vote Deadline Date 04-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN T. CLONTZ For For 2 GARY F. HROMADKO For For 3 SCOTT G. KRIENS For For 4 WILLIAM K. LUBY For For 5 IRVING F. LYONS, III For For 6 CHRISTOPHER B. PAISLEY For For 7 STEPHEN M. SMITH For For 8 PETER F. VAN CAMP Withheld Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 5. TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYLAWS TO PERMIT HOLDERS OF RECORD OF AT LEAST TWENTY FIVE PERCENT (25%) OF THE VOTING POWER OF THE COMPANY'S OUTSTANDING CAPITAL STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 15-May-2012 15-May-2012 PRICELINE.COM INCORPORATED Security Meeting Type Annual Ticker Symbol PCLN Meeting Date 07-Jun-2012 ISIN US7415034039 Agenda 933610847 - Management Record Date 12-Apr-2012 Holding Recon Date 12-Apr-2012 City / Country / United States Vote Deadline Date 06-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JEFFERY H. BOYD For For 2 RALPH M. BAHNA For For 3 HOWARD W. BARKER, JR. For For 4 JAN L. DOCTER For For 5 JEFFREY E. EPSTEIN For For 6 JAMES M. GUYETTE For For 7 NANCY B. PERETSMAN For For 8 CRAIG W. RYDIN For For 2. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL ON STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 18-May-2012 19-May-2012 SALESFORCE.COM, INC. Security 79466L302 Meeting Type Annual Ticker Symbol CRM Meeting Date 07-Jun-2012 ISIN US79466L3024 Agenda 933640307 - Management Record Date 17-Apr-2012 Holding Recon Date 17-Apr-2012 City / Country / United States Vote Deadline Date 06-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: CRAIG RAMSEY Management For For ELECTION OF DIRECTOR: SANFORD ROBERTSON Management Against Against ELECTION OF DIRECTOR: MAYNARD WEBB Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2013. Management Against Against 3. ADVISORY VOTE TO APPROVE THE RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For 4. STOCKHOLDER PROPOSAL ENTITLED "PROPOSAL TO REPEAL CLASSIFIED BOARD." Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 22-May-2012 22-May-2012 CME GROUP INC. Security 12572Q105 Meeting Type Annual Ticker Symbol CME Meeting Date 13-Jun-2012 ISIN US12572Q1058 Agenda 933597758 - Management Record Date 28-Mar-2012 Holding Recon Date 28-Mar-2012 City / Country / United States Vote Deadline Date 12-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DENNIS H. CHOOKASZIAN Withheld Against 2 LARRY G. GERDES Withheld Against 3 DANIEL R. GLICKMAN For For 4 JAMES E. OLIFF For For 5 EDEMIR PINTO For For 6 ALEX J. POLLOCK Withheld Against 7 WILLIAM R. SHEPARD Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Against Against 3. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CME GROUP INC. Management For For 5. APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED OMNIBUS STOCK PLAN. Management For For 6. APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For 7. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 05-May-2012 05-May-2012 CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 13-Jun-2012 ISIN US1510201049 Agenda 933620189 - Management Record Date 18-Apr-2012 Holding Recon Date 18-Apr-2012 City / Country / United States Vote Deadline Date 12-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL OF AN AMENDMENT TO THE COMPANY'S 2 Management Against Against 4. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 5. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 25-May-2012 26-May-2012 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 14-Jun-2012 ISIN US35671D8570 Agenda 933621989 - Management Record Date 18-Apr-2012 Holding Recon Date 18-Apr-2012 City / Country / United States Vote Deadline Date 13-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. Withheld Against 3 ROBERT A. DAY For For 4 GERALD J. FORD For For 5 H. DEVON GRAHAM, JR. For For 6 CHARLES C. KRULAK For For 7 BOBBY LEE LACKEY For For 8 JON C. MADONNA For For 9 DUSTAN E. MCCOY For For 10 JAMES R. MOFFETT For For 11 B. M. RANKIN, JR. Withheld Against 12 STEPHEN H. SIEGELE For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 24-May-2012 24-May-2012 DOLLAR TREE, INC. Security Meeting Type Annual Ticker Symbol DLTR Meeting Date 14-Jun-2012 ISIN US2567461080 Agenda 933640319 - Management Record Date 13-Apr-2012 Holding Recon Date 13-Apr-2012 City / Country / United States Vote Deadline Date 13-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ARNOLD S. BARRON For For 2 MACON F. BROCK, JR. For For 3 MARY ANNE CITRINO For For 4 J. DOUGLAS PERRY For For 5 THOMAS A. SAUNDERS III For For 6 THOMAS E. WHIDDON For For 7 CARL P. ZEITHAML For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE SELECTION OF KPMG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 24-May-2012 24-May-2012 DELTA AIR LINES, INC. Security Meeting Type Annual Ticker Symbol DAL Meeting Date 15-Jun-2012 ISIN US2473617023 Agenda 933627513 - Management Record Date 20-Apr-2012 Holding Recon Date 20-Apr-2012 City / Country / United States Vote Deadline Date 14-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD H. ANDERSON Management For For 1B. ELECTION OF DIRECTOR: EDWARD H. BASTIAN Management For For 1C. ELECTION OF DIRECTOR: ROY J. BOSTOCK Management For For 1D. ELECTION OF DIRECTOR: JOHN S. BRINZO Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: DAVID G. DEWALT Management For For 1G. ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1H. ELECTION OF DIRECTOR: SHIRLEY C. FRANKLIN Management For For 1I. ELECTION OF DIRECTOR: DAVID R. GOODE Management For For 1J. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1K. ELECTION OF DIRECTOR: KENNETH C. ROGERS Management For For 1L. ELECTION OF DIRECTOR: KENNETH B. WOODROW Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF DELTA'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RE-APPROVE THE PERFORMANCE GOALS UNDER THE DELTA AIR LINES, INC. 2 Management For For 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS DELTA'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 25-May-2012 26-May-2012 GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 21-Jun-2012 ISIN US38259P5089 Agenda 933632968 - Management Record Date 23-Apr-2012 Holding Recon Date 23-Apr-2012 City / Country / United States Vote Deadline Date 20-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY Withheld Against 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Management Against Against 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Against Against 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Management Against Against 4. THE APPROVAL OF GOOGLE'S 2012 STOCK PLAN. Management Against Against 5. THE APPROVAL OF GOOGLE'S 2012 INCENTIVE COMPENSATION PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY. Management Against Against 6. A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-12-L CHESAPEAKE CORE GROWTH FUND CCG U.S. BANK 07-Jun-2012 07-Jun-2012 The Chesapeake Growth Fund Proxy Voting Report 01-Jul-2011 To 30-Jun-2012 AMARIN CORPORATION PLC Security Meeting Type Annual Ticker Symbol AMRN Meeting Date 12-Jul-2011 ISIN US0231112063 Agenda 933458336 - Management Record Date 29-Apr-2011 Holding Recon Date 29-Apr-2011 City / Country / United States Vote Deadline Date 05-Jul-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 ORDINARY RESOLUTION TO RE-ELECT DR. JOSEPH ANDERSON AS A DIRECTOR. Management For For O2 ORDINARY RESOLUTION TO RE-ELECT DR. JAMES I. HEALY AS A DIRECTOR. Management For For O3 ORDINARY RESOLUTION TO ELECT MS. KRISTINE PETERSON AS A DIRECTOR. Management For For O4 ORDINARY RESOLUTION TO ELECT DR. DAVID FEIGAL AS A DIRECTOR. Management For For O5 ORDINARY RESOLUTION (ADVISORY, NON- BINDING VOTE) ON THE COMPANY'S EXECUTIVE COMPENSATION. Management For For O6 ORDINARY RESOLUTION (ADVISORY, NON- BINDING VOTE) ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For O7 ORDINARY RESOLUTION (ADVISORY, NON- BINDING VOTE) ON THE DIRECTORS' REMUNERATION REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management For For O8 ORDINARY RESOLUTION TO RE-APPOINT DELOITTE & TOUCHE LLP AS AUDITORS OF THE COMPANY AND TO AUTHORISE THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY TO FIX THEIR REMUNERATION. Management For For S9 SPECIAL RESOLUTION TO ADOPT AND APPROVE THE AMARIN CORPORATION PLC 2 Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 20-Jun-2011 21-Jun-2011 TRIANGLE PETROLEUM CORPORATION Security 89600B201 Meeting Type Annual Ticker Symbol TPLM Meeting Date 22-Jul-2011 ISIN US89600B2016 Agenda 933476803 - Management Record Date 27-May-2011 Holding Recon Date 27-May-2011 City / Country / United States Vote Deadline Date 21-Jul-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PETER HILL For For 2 JONATHAN SAMUELS Withheld Against 3 F. GARDNER PARKER For For 4 STEPHEN HOLDITCH For For 5 RANDAL MATKALUK For For 02 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVE THE REINCORPORATION FROM THE STATE OF NEVADA TO DELAWARE PURSUANT TO A MERGER OF THE COMPANY WITH AND INTO A NEWLY FORMED DELAWARE CORPORATION THAT WILL BE A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY & BY WHICH COMPANY WILL INCREASE ITS COMMON STOCK TO 150,000,000 SHARES, AUTHORIZE 22,500,000 SHARES OF PREFERRED STOCK, CHANGE ITS NAME TO "TRIANGLE RESOURCES CORPORATION". Management Against Against 04 PROPOSAL TO ADOPT THE 2011 OMNIBUS INCENTIVE PLAN. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 30-Jun-2011 01-Jul-2011 PLANTRONICS, INC. Security Meeting Type Annual Ticker Symbol PLT Meeting Date 05-Aug-2011 ISIN US7274931085 Agenda 933483529 - Management Record Date 06-Jun-2011 Holding Recon Date 06-Jun-2011 City / Country / United States Vote Deadline Date 04-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARV TSEU For For 2 KEN KANNAPPAN For For 3 BRIAN DEXHEIMER For For 4 GREGG HAMMANN For For 5 JOHN HART For For 6 MARSHALL MOHR For For 7 ROGER WERY For For 02 RATIFY AND APPROVE AMENDMENTS TO THE 2, INCLUDING, AMONG OTHER THINGS, AN INCREASE OF 1,700,000 SHARES OF COMMON STOCK ISSUABLE THEREUNDER. Management For For 03 RATIFY AND APPROVE PLANTRONICS' 2012 EXECUTIVE INCENTIVE PLAN. Management For For 04 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PLANTRONICS FOR FISCAL YEAR 2012. Management For For 05 NON-BINDING ADVISORY VOTE ON THE COMPENSATION OF PLANTRONICS' NAMED EXECUTIVE OFFICERS. Management For For 06 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF PLANTRONICS' NAMED EXECUTIVE OFFICERS. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 13-Jul-2011 14-Jul-2011 RED HAT, INC. Security Meeting Type Annual Ticker Symbol RHT Meeting Date 11-Aug-2011 ISIN US7565771026 Agenda 933484533 - Management Record Date 15-Jun-2011 Holding Recon Date 15-Jun-2011 City / Country / United States Vote Deadline Date 10-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: SOHAIB ABBASI Management For For 1B ELECTION OF DIRECTOR: NARENDRA K. GUPTA Management For For 1C ELECTION OF DIRECTOR: WILLIAM S. KAISER Management For For 1D ELECTION OF DIRECTOR: JAMES M. WHITEHURST Management For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 29, 2012. Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO RED HAT'S EXECUTIVE COMPENSATION. Management For For 04 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE RED HAT STOCKHOLDER VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 TO APPROVE RED HAT'S 2011 PERFORMANCE COMPENSATION PLAN. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 20-Jul-2011 21-Jul-2011 NETAPP, INC Security 64110D104 Meeting Type Annual Ticker Symbol NTAP Meeting Date 31-Aug-2011 ISIN US64110D1046 Agenda 933490877 - Management Record Date 11-Jul-2011 Holding Recon Date 11-Jul-2011 City / Country / United States Vote Deadline Date 30-Aug-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DANIEL J. WARMENHOVEN For For 2 NICHOLAS G. MOORE For For 3 THOMAS GEORGENS For For 4 JEFFRY R. ALLEN For For 5 ALAN L. EARHART For For 6 GERALD HELD For For 7 T. MICHAEL NEVENS For For 8 GEORGE T. SHAHEEN For For 9 ROBERT T. WALL For For 10 RICHARD P. WALLACE For For 02 APPROVE AN AMENDMENT TO 1999 STOCK OPTION PLAN ("1999 PLAN") TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL 7,700,& TO APPROVE 1(M) PURPOSES TO ENABLE CERTAIN AWARDS GRANTED UNDER 1 TO QUALIFY AS DEDUCTIBLE "PERFORMANCE-BASED COMPENSATION" WITHIN THE MEANING OF SECTION 162(M) OF THE INTERNAL REVENUE CODE Management For For 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN ("PURCHASE PLAN") TO INCREASE THE SHARE RESERVE BY AN ADDITIONAL Management For For 04 TO APPROVE AN ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION Management For For 05 TO APPROVE AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION Management 1 Year For 06 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 27, 2012 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 09-Aug-2011 10-Aug-2011 LIBERTY MEDIA CORPORATION Security 53071M104 Meeting Type Annual Ticker Symbol LINTA Meeting Date 07-Sep-2011 ISIN US53071M1045 Agenda 933492100 - Management Record Date 20-Jul-2011 Holding Recon Date 20-Jul-2011 City / Country / United States Vote Deadline Date 06-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EVAN D. MALONE Withheld Against 2 DAVID E. RAPLEY Withheld Against 3 LARRY E. ROMRELL For For 02 THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 04 A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2011 NONEMPLOYEE DIRECTOR INCENTIVE PLAN. Management For For 05 A PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION OF LIBERTY MEDIA CORPORATION TO CHANGE ITS NAME TO LIBERTY INTERACTIVE CORPORATION. Management For For 06 A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 19-Aug-2011 19-Aug-2011 LIBERTY MEDIA CORPORATION Security 53071M708 Meeting Type Annual Ticker Symbol LSTZA Meeting Date 07-Sep-2011 ISIN US53071M7083 Agenda 933492100 - Management Record Date 20-Jul-2011 Holding Recon Date 20-Jul-2011 City / Country / United States Vote Deadline Date 06-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EVAN D. MALONE Withheld Against 2 DAVID E. RAPLEY Withheld Against 3 LARRY E. ROMRELL For For 02 THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 04 A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2011 NONEMPLOYEE DIRECTOR INCENTIVE PLAN. Management For For 05 A PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION OF LIBERTY MEDIA CORPORATION TO CHANGE ITS NAME TO LIBERTY INTERACTIVE CORPORATION. Management For For 06 A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 19-Aug-2011 19-Aug-2011 LIBERTY MEDIA CORPORATION Security 53071M302 Meeting Type Annual Ticker Symbol LCAPA Meeting Date 07-Sep-2011 ISIN US53071M3025 Agenda 933492100 - Management Record Date 20-Jul-2011 Holding Recon Date 20-Jul-2011 City / Country / United States Vote Deadline Date 06-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EVAN D. MALONE Withheld Against 2 DAVID E. RAPLEY Withheld Against 3 LARRY E. ROMRELL For For 02 THE SAY-ON-PAY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 THE SAY-ON-FREQUENCY PROPOSAL, TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY AT WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE ON THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management 1 Year Against 04 A PROPOSAL TO ADOPT THE LIBERTY MEDIA CORPORATION 2011 NONEMPLOYEE DIRECTOR INCENTIVE PLAN. Management For For 05 A PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION OF LIBERTY MEDIA CORPORATION TO CHANGE ITS NAME TO LIBERTY INTERACTIVE CORPORATION. Management For For 06 A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 19-Aug-2011 19-Aug-2011 TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security Meeting Type Annual Ticker Symbol TEVA Meeting Date 19-Sep-2011 ISIN US8816242098 Agenda 933499104 - Management Record Date 10-Aug-2011 Holding Recon Date 10-Aug-2011 City / Country / United States Vote Deadline Date 08-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVE RESOLUTION OF THE BOARD TO DECLARE & DISTRIBUTE CASH DIVIDEND FOR YEAR DECEMBER 31, 2010, PAID IN FOUR INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 2.90 PER ORDINARY SHARE (OR ADS). Management For For 2A TO APPOINT MR. CHAIM HURVITZ TO THE BOARD OF DIRECTORS. Management For For 2B TO APPOINT MR. ORY SLONIM TO THE BOARD OF DIRECTORS. Management For For 2C TO APPOINT MR. DAN SUESSKIND TO THE BOARD OF DIRECTORS. Management For For 3A APPOINT MR. JOSEPH (YOSSI) NITZANI AS A STATUTORY INDEPENDENT DIRECTOR, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3B APPOINT PROF. DAFNA SCHWARTZ AS A STATUTORY INDEPENDENT DIRECTOR, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 04 APPOINT KESSELMAN & KESSELMAN, MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 05 TO APPROVE THE PURCHASE OF DIRECTORS' & OFFICERS' LIABILITY INSURANCE, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 6A TO APPROVE AN INCREASE IN THE REMUNERATION FOR PROF. MOSHE MANY IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 6B APPROVE REIMBURSEMENT OF EXPENSES TO DR. PHILLIP FROST, CHAIRMAN OF BOARD, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 29-Aug-2011 30-Aug-2011 KIT DIGITAL, INC. Security Meeting Type Annual Ticker Symbol KITD Meeting Date 21-Oct-2011 ISIN US4824702009 Agenda 933510441 - Management Record Date 06-Sep-2011 Holding Recon Date 06-Sep-2011 City / Country / United States Vote Deadline Date 20-Oct-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 KALEIL ISAZA TUZMAN For For 2 GAVIN CAMPION For For 3 ROBIN SMYTH Withheld Against 4 DANIEL W. HART For For 5 LARS KROIJER For For 6 JOSEPH E. MULLIN III For For 7 SANTO POLITI For For 8 WAYNE WALKER Withheld Against 9 CHRISTOPHER WILLIAMS For For 02 TO AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 150,000,000 SHARES FROM 80,000,000 SHARES. Management Against Against 03 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 INCREASING THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE THEREUNDER BY 6,000,000 SHARES, TO A NEW TOTAL OF 9,500,000 SHARES. Management Against Against 04 TO APPROVE THE COMPANY'S AMENDED AND RESTATED 2 PLAN, WHICH HAS BEEN AMENDED AND RESTATED IN A MANNER INTENDED TO ENABLE CERTAIN AWARDS TO BE MADE UNDER THE COMPANY'S 2008 INCENTIVE STOCK PLAN TO QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE AND TO CLARIFY CERTAIN PROVISIONS IN THE PLAN. Management For For 05 TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 06-Oct-2011 07-Oct-2011 UNILIFE CORPORATION Security 90478E103 Meeting Type Annual Ticker Symbol UNIS Meeting Date 01-Dec-2011 ISIN US90478E1038 Agenda 933517685 - Management Record Date 07-Oct-2011 Holding Recon Date 07-Oct-2011 City / Country / United States Vote Deadline Date 30-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 S. JAMES JOSEPH BOSNJAK For For 2 JEFF CARTER For For 3 WILLIAM GALLE For For 4 JOHN LUND For For 5 MARY KATHERINE WOLD For For 6 MARC FIRESTONE For For 7 ALAN D. SHORTALL For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For 03 TO CONSIDER AND ACT ON AN ADVISORY VOTE REGARDING THE APPROVAL OF COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management For For 04 TO CONSIDER AND ACT ON AN ADVISORY VOTE REGARDING THE FREQUENCY OF STOCKHOLDER APPROVAL OF THE COMPENSATION PAID TO CERTAIN EXECUTIVE OFFICERS. Management 1 Year Against 05 FOR THE PURPOSES OF ASX LISTING RULE 10.14 AND FOR ALL OTHER PURPOSES, TO APPROVE THE GRANT OF UP TO 45,000 SECURITIES TO SLAVKO JAMES JOSEPH BOSNJAK. Management Against Against 06 FOR THE PURPOSES OF ASX LISTING RULE 10.14 AND FOR ALL OTHER PURPOSES, TO APPROVE THE GRANT OF UP TO 45,000 SECURITIES TO JEFF CARTER. Management Against Against 07 FOR THE PURPOSES OF ASX LISTING RULE 10.14 AND FOR ALL OTHER PURPOSES, TO APPROVE THE GRANT OF UP TO 45,000 SECURITIES TO WILLIAM GALLE. Management Against Against 08 FOR THE PURPOSES OF ASX LISTING RULE 10.14 AND FOR ALL OTHER PURPOSES, TO APPROVE THE GRANT OF UP TO 45,000 SECURITIES TO JOHN LUND. Management Against Against 09 FOR THE PURPOSES OF ASX LISTING RULE 10.14 AND FOR ALL OTHER PURPOSES, TO APPROVE THE GRANT OF UP TO 45,000 SECURITIES TO MARY KATHERINE WOLD. Management Against Against 10 FOR THE PURPOSES OF ASX LISTING RULE 10.14 AND FOR ALL OTHER PURPOSES, TO APPROVE THE GRANT OF UP TO 45,000 SECURITIES TO MARC FIRESTONE. Management Against Against 11 FOR THE PURPOSES OF ASX LISTING RULE 10.14 AND FOR ALL OTHER PURPOSES, TO APPROVE THE GRANT OF UP TO 1,916,000 SECURITIES TO ALAN D. SHORTALL. Management Against Against 12 FOR THE PURPOSES OF ASX LISTING RULE 7.2 (EXCEPTION 9) AND FOR ALL OTHER PURPOSES, TO APPROVE THE 2009 STOCK INCENTIVE PLAN, AS PROPOSED TO BE AMENDED. Management For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 10-Nov-2011 10-Nov-2011 VAIL RESORTS, INC. Security 91879Q109 Meeting Type Annual Ticker Symbol MTN Meeting Date 02-Dec-2011 ISIN US91879Q1094 Agenda 933517370 - Management Record Date 06-Oct-2011 Holding Recon Date 06-Oct-2011 City / Country / United States Vote Deadline Date 01-Dec-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Management For For 1B ELECTION OF DIRECTOR: THOMAS D. HYDE Management For For 1C ELECTION OF DIRECTOR: JEFFREY W. JONES Management Against Against 1D ELECTION OF DIRECTOR: ROBERT A. KATZ Management For For 1E ELECTION OF DIRECTOR: RICHARD D. KINCAID Management For For 1F ELECTION OF DIRECTOR: JOHN T. REDMOND Management For For 1G ELECTION OF DIRECTOR: HILARY A. SCHNEIDER Management For For 1H ELECTION OF DIRECTOR: JOHN F. SORTE Management For For 02 APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE THAT DIRECTORS SHALL BE ELECTED IN THE MANNER PROVIDED IN THE BYLAWS OF THE COMPANY. Management For For 03 RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 04-Nov-2011 05-Nov-2011 APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 23-Feb-2012 ISIN US0378331005 Agenda 933542474 - Management Record Date 27-Dec-2011 Holding Recon Date 27-Dec-2011 City / Country / United States Vote Deadline Date 22-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 WILLIAM V. CAMPBELL For For 2 TIMOTHY D. COOK For For 3 MILLARD S. DREXLER Withheld Against 4 AL GORE Withheld Against 5 ROBERT A. IGER For For 6 ANDREA JUNG For For 7 ARTHUR D. LEVINSON Withheld Against 8 RONALD D. SUGAR For For 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 A SHAREHOLDER PROPOSAL ENTITLED "CONFLICT OF INTEREST REPORT" Shareholder Against For 05 A SHAREHOLDER PROPOSAL ENTITLED "SHAREHOLDER SAY ON DIRECTOR PAY" Shareholder Against For 06 A SHAREHOLDER PROPOSAL ENTITLED "REPORT ON POLITICAL CONTRIBUTIONS AND EXPENDITURES" Shareholder For Against 07 A SHAREHOLDER PROPOSAL ENTITLED "ADOPT A MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS" Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 03-Feb-2012 04-Feb-2012 QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 06-Mar-2012 ISIN US7475251036 Agenda 933543933 - Management Record Date 09-Jan-2012 Holding Recon Date 09-Jan-2012 City / Country / United States Vote Deadline Date 05-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER For For 2 STEPHEN M. BENNETT For For 3 DONALD G. CRUICKSHANK For For 4 RAYMOND V. DITTAMORE For For 5 THOMAS W. HORTON For For 6 PAUL E. JACOBS For For 7 ROBERT E. KAHN For For 8 SHERRY LANSING For For 9 DUANE A. NELLES For For 10 FRANCISCO ROS For For 11 BRENT SCOWCROFT For For 12 MARC I. STERN For For 02 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 30, Management For For 03 TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE PLURALITY VOTING PROVISION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 09-Feb-2012 10-Feb-2012 CARNIVAL CORPORATION Security Meeting Type Annual Ticker Symbol CCL Meeting Date 11-Apr-2012 ISIN PA1436583006 Agenda 933553908 - Management Record Date 13-Feb-2012 Holding Recon Date 13-Feb-2012 City / Country / United States Vote Deadline Date 10-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 2. TO RE-ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 3. TO RE-ELECT ROBERT H. DICKINSON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 4. TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 5. TO RE-ELECT PIER LUIGI FOSCHI AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 6. TO RE-ELECT HOWARD S. FRANK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 7. TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 8. TO ELECT DEBRA KELLY-ENNIS AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For 9. TO RE-ELECT MODESTO A. MAIDIQUE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management Against Against TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT PETER G. RATCLIFFE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Management For For TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Management For For TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Management For For TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2011 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE FISCAL 2011 COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF CARNIVAL CORPORATION & PLC (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO U.S. COMPANIES). Management For For TO APPROVE THE CARNIVAL PLC DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED NOVEMBER 30, 2011 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Management For For TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE THE DISAPPLICATION OF PRE- EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Management For For TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Management For For TO CONSIDER A SHAREHOLDER PROPOSAL. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 15-Mar-2012 16-Mar-2012 CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 17-Apr-2012 ISIN US1729674242 Agenda 933557069 - Management Record Date 21-Feb-2012 Holding Recon Date 21-Feb-2012 City / Country / United States Vote Deadline Date 16-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANZ B. HUMER Management For For 1B ELECTION OF DIRECTOR: ROBERT L. JOSS Management Against Against 1C ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1D ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1E ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1F ELECTION OF DIRECTOR: JUDITH RODIN Management Against Against 1G ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1H ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1I ELECTION OF DIRECTOR: JOAN E. SPERO Management For For 1J ELECTION OF DIRECTOR: DIANA L. TAYLOR Management Against Against 1K ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management Against Against 1L ELECTION OF DIRECTOR: ERNESTO ZEDILLO PONCE DE LEON Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 03 PROPOSAL TO APPROVE AN AMENDMENT TO THE CITIGROUP 2 PLAN. Management For For 04 ADVISORY APPROVAL OF CITI'S 2011 EXECUTIVE COMPENSATION. Management Against Against 05 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. Shareholder Against For 06 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON LOBBYING AND POLITICAL CONTRIBUTIONS. Shareholder Against For 07 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVES RETAIN 25% OF THEIR STOCK FOR ONE YEAR FOLLOWING TERMINATION. Shareholder Against For 08 STOCKHOLDER PROPOSAL REQUESTING THAT THE AUDIT COMMITTEE CONDUCT AN INDEPENDENT REVIEW AND REPORT ON CONTROLS RELATED TO LOANS, FORECLOSURES, AND SECURITIZATIONS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 29-Mar-2012 30-Mar-2012 UNILIFE CORPORATION Security 90478E103 Meeting Type Special Ticker Symbol UNIS Meeting Date 17-Apr-2012 ISIN US90478E1038 Agenda 933557576 - Management Record Date 24-Feb-2012 Holding Recon Date 24-Feb-2012 City / Country / United States Vote Deadline Date 16-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. FOR PURPOSES OF ASX LISTING RULE 7.4 AND FOR ALL OTHER PURPOSES, TO RATIFY THE ISSUANCE & SALE BY THE COMPANY OF 8,250, IN AN UNDERWRITTEN PUBLIC OFFERING PURSUANT TO A REGISTRATION STATEMENT FILED BY COMPANY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION & THE ACCOMPANYING PROSPECTUS SUPPLEMENT THAT THE COMPANY FILED WITH THE SEC ON NOVEMBER 16, 2011. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 26-Mar-2012 27-Mar-2012 VOLTERRA SEMICONDUCTOR CORP. Security Meeting Type Annual Ticker Symbol VLTR Meeting Date 20-Apr-2012 ISIN US9287081064 Agenda 933573330 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 19-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 CHRISTOPHER PAISLEY For For 2 STEPHEN SMITH For For 2 TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PAYMENTS AND PRACTICES OF THE COMPANY AS DISCLOSED IN THE PROXY STATEMENT. Management For For 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 29-Mar-2012 30-Mar-2012 NCR CORPORATION Security 62886E108 Meeting Type Annual Ticker Symbol NCR Meeting Date 25-Apr-2012 ISIN US62886E1082 Agenda 933558845 - Management Record Date 14-Feb-2012 Holding Recon Date 14-Feb-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM R. NUTI For For 2 GARY J. DAICHENDT Withheld Against 3 ROBERT P. DERODES Withheld Against 2. RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION AS DISCLOSED IN THESE PROXY MATERIALS. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 31-Mar-2012 01-Apr-2012 HUMANA INC. Security Meeting Type Annual Ticker Symbol HUM Meeting Date 26-Apr-2012 ISIN US4448591028 Agenda 933555849 - Management Record Date 27-Feb-2012 Holding Recon Date 27-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: FRANK A. D'AMELIO Management For For 1B ELECTION OF DIRECTOR: W. ROY DUNBAR Management For For 1C ELECTION OF DIRECTOR: KURT J. HILZINGER Management For For 1D ELECTION OF DIRECTOR: DAVID A. JONES, JR Management For For 1E ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1F ELECTION OF DIRECTOR: WILLIAM J. MCDONALD Management For For 1G ELECTION OF DIRECTOR: WILLIAM E. MITCHELL Management For For 1H ELECTION OF DIRECTOR: DAVID B. NASH, M.D. Management For For 1I ELECTION OF DIRECTOR: JAMES J. O'BRIEN Management For For 1J ELECTION OF DIRECTOR: MARISSA T. PETERSON Management For For 02 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2012 PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 02-Apr-2012 02-Apr-2012 TIBCO SOFTWARE INC. Security 88632Q103 Meeting Type Annual Ticker Symbol TIBX Meeting Date 26-Apr-2012 ISIN US88632Q1031 Agenda 933565143 - Management Record Date 27-Feb-2012 Holding Recon Date 27-Feb-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 VIVEK Y. RANADIVE For For 2 NANCI E. CALDWELL For For 3 ERIC C.W. DUNN For For 4 NARENDRA K. GUPTA For For 5 PETER J. JOB For For 6 PHILIP K. WOOD For For 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT TO TIBCO SOFTWARE INC.'S 2 Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS TIBCO SOFTWARE INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING NOVEMBER 30, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 30-Mar-2012 31-Mar-2012 CROWN HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CCK Meeting Date 26-Apr-2012 ISIN US2283681060 Agenda 933571639 - Management Record Date 06-Mar-2012 Holding Recon Date 06-Mar-2012 City / Country / United States Vote Deadline Date 25-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JENNE K. BRITELL For For 2 JOHN W. CONWAY For For 3 ARNOLD W. DONALD For For 4 WILLIAM G. LITTLE For For 5 HANS J. LOLIGER For For 6 JAMES H. MILLER For For 7 JOSEF M. MULLER For For 8 THOMAS A. RALPH For For 9 HUGUES DU ROURET For For 10 JIM L. TURNER For For 11 WILLIAM S. URKIEL For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EXECUTIVE COMPENSATION AS DESCRIBED IN THE PROXY STATEMENT. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 02-Apr-2012 02-Apr-2012 SPIRIT AEROSYSTEMS HOLDINGS INC Security Meeting Type Annual Ticker Symbol SPR Meeting Date 01-May-2012 ISIN US8485741099 Agenda 933581224 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 CHARLES L. CHADWELL For For 2 IVOR EVANS For For 3 PAUL FULCHINO For For 4 RICHARD GEPHARDT Withheld Against 5 ROBERT JOHNSON For For 6 RONALD KADISH For For 7 TAWFIQ POPATIA For For 8 FRANCIS RABORN For For 9 JEFFREY L. TURNER For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 06-Apr-2012 06-Apr-2012 EOG RESOURCES, INC. Security 26875P101 Meeting Type Annual Ticker Symbol EOG Meeting Date 02-May-2012 ISIN US26875P1012 Agenda 933576932 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 01-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE A. ALCORN Management Against Against 1B. ELECTION OF DIRECTOR: CHARLES R. CRISP Management Against Against 1C. ELECTION OF DIRECTOR: JAMES C. DAY Management Against Against 1D. ELECTION OF DIRECTOR: MARK G. PAPA Management For For 1E. ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management Against Against 1F. ELECTION OF DIRECTOR: DONALD F. TEXTOR Management Against Against 1G. ELECTION OF DIRECTOR: FRANK G. WISNER Management Against Against 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management Against Against 4. STOCKHOLDER PROPOSAL CONCERNING ACCELERATED VESTING OF EXECUTIVE OFFICER STOCK AWARDS UPON A CHANGE OF CONTROL, IF PROPERLY PRESENTED. Shareholder For Against 5. STOCKHOLDER PROPOSAL CONCERNING STOCK RETENTION REQUIREMENTS FOR EXECUTIVE OFFICERS, IF PROPERLY PRESENTED. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 06-Apr-2012 07-Apr-2012 DIRECTV Security 25490A101 Meeting Type Annual Ticker Symbol DTV Meeting Date 03-May-2012 ISIN US25490A1016 Agenda 933563769 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RALPH BOYD, JR. Management For For 1B. ELECTION OF DIRECTOR: DAVID DILLON Management For For 1C. ELECTION OF DIRECTOR: SAMUEL DIPIAZZA, JR. Management For For 1D. ELECTION OF DIRECTOR: DIXON DOLL Management For For 1E. ELECTION OF DIRECTOR: PETER LUND Management For For 1F. ELECTION OF DIRECTOR: NANCY NEWCOMB Management For For 1G. ELECTION OF DIRECTOR: LORRIE NORRINGTON Management For For 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO AMEND THE SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF DIRECTV TO MAKE CERTAIN CHANGES REGARDING THE CAPITAL STOCK OF THE COMPANY, INCLUDING THE RECLASSIFICATION OF CLASS A AND CLASS B COMMON STOCK AND THE INCREASE OF AUTHORIZED SHARES OF COMMON STOCK FROM Management For For 4. AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Management For For 5. SHAREHOLDER PROPOSAL TO ADOPT A POLICY THAT THERE WOULD BE NO ACCELERATION OF PERFORMANCE BASE EQUITY AWARDS UPON A CHANGE IN CONTROL. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 11-Apr-2012 11-Apr-2012 STARWOOD HOTELS & RESORTS WORLDWIDE,INC. Security 85590A401 Meeting Type Annual Ticker Symbol HOT Meeting Date 03-May-2012 ISIN US85590A4013 Agenda 933566866 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FRITS VAN PAASSCHEN For For 2 BRUCE W. DUNCAN For For 3 ADAM M. ARON For For 4 CHARLENE BARSHEFSKY For For 5 THOMAS E. CLARKE For For 6 CLAYTON C. DALEY, JR. For For 7 LIZANNE GALBREATH For For 8 ERIC HIPPEAU For For 9 STEPHEN R. QUAZZO For For 10 THOMAS O. RYDER For For 2. A PROPOSAL TO APPROVE, ON A NON- BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. A PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 11-Apr-2012 11-Apr-2012 ARM HOLDINGS PLC Security Meeting Type Annual Ticker Symbol ARMH Meeting Date 03-May-2012 ISIN US0420681068 Agenda 933592227 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2011 Management For 2. TO DECLARE A FINAL DIVIDEND Management For 3. TO APPROVE THE REMUNERATION REPORT Management For 4A. TO ELECT SIR JOHN BUCHANAN AS A DIRECTOR Management For 4B. TO RE-ELECT WARREN EAST AS A DIRECTOR Management For 5. TO RE-ELECT ANDY GREEN AS A DIRECTOR Management For 6. TO RE-ELECT LARRY HIRST AS A DIRECTOR Management For 7. TO RE-ELECT MIKE INGLIS AS A DIRECTOR Management For 8. TO RE-ELECT MIKE MULLER AS A DIRECTOR Management For 9. TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR Management For TO RE-ELECT JANICE ROBERTS AS A DIRECTOR Management For TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR Management For TO RE-ELECT TIM SCORE AS A DIRECTOR Management For TO RE-ELECT SIMON SEGARS AS A DIRECTOR Management For TO RE-ELECT YOUNG SOHN AS A DIRECTOR Management For TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Management For TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Management For TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES Management For TO DISAPPLY PRE-EMPTION RIGHTS Management For TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES Management For TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE Management Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 11-Apr-2012 11-Apr-2012 AUTOLIV, INC. Security Meeting Type Annual Ticker Symbol ALV Meeting Date 08-May-2012 ISIN US0528001094 Agenda 933572996 - Management Record Date 12-Mar-2012 Holding Recon Date 12-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 XIAOZHI LIU For For 2 GEORGE A. LORCH For For 3 KAZUHIKO SAKAMOTO For For 4 WOLFGANG ZIEBART For For 2. ADVISORY VOTE ON AUTOLIV, INC.'S 2011 EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF THE AMENDMENT TO THE 1, AS AMENDED AND RESTATED. Management For For 4. APPROVAL OF ERNST & YOUNG AB AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 16-Apr-2012 16-Apr-2012 CBRE GROUP, INC. Security 12504L109 Meeting Type Annual Ticker Symbol CBG Meeting Date 08-May-2012 ISIN US12504L1098 Agenda 933573001 - Management Record Date 09-Mar-2012 Holding Recon Date 09-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. BLUM For For 2 CURTIS F. FEENY For For 3 BRADFORD M. FREEMAN For For 4 MICHAEL KANTOR For For 5 FREDERIC V. MALEK For For 6 JANE J. SU For For 7 LAURA D. TYSON For For 8 BRETT WHITE For For 9 GARY L. WILSON For For 10 RAY WIRTA For For 2 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3 APPROVAL OF AN ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION. Management For For 4 APPROVAL OF THE 2 PLAN. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 16-Apr-2012 16-Apr-2012 BANK OF AMERICA CORPORATION Security Meeting Type Annual Ticker Symbol BAC Meeting Date 09-May-2012 ISIN US0605051046 Agenda 933571665 - Management Record Date 14-Mar-2012 Holding Recon Date 14-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MUKESH D. AMBANI Management For For 1B. ELECTION OF DIRECTOR: SUSAN S. BIES Management For For 1C. ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management For For 1D. ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Against Against 1E. ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management For For 1F. ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management For For 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO Management For For 1H. ELECTION OF DIRECTOR: THOMAS J. MAY Management For For 1I. ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management For For 1J. ELECTION OF DIRECTOR: DONALD E. POWELL Management For For 1K. ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Against Against 1L. ELECTION OF DIRECTOR: ROBERT W. SCULLY Management For For 2. AN ADVISORY (NON-BINDING) "SAY ON PAY" VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT. Shareholder Against For 5. STOCKHOLDER PROPOSAL - GRASSROOTS AND OTHER LOBBYING. Shareholder For Against 6. STOCKHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For 7. STOCKHOLDER PROPOSAL - MORTGAGE SERVICING OPERATIONS. Shareholder For Against 8. STOCKHOLDER PROPOSAL - PROHIBITION ON POLITICAL SPENDING. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 20-Apr-2012 20-Apr-2012 ALBEMARLE CORPORATION Security Meeting Type Annual Ticker Symbol ALB Meeting Date 09-May-2012 ISIN US0126531013 Agenda 933580614 - Management Record Date 02-Mar-2012 Holding Recon Date 02-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JIM W. NOKES For For 2 WILLAM H. HERNANDEZ For For 3 R. WILLIAM IDE, III For For 4 LUTHER C. KISSAM, IV For For 5 JOSEPH M. MAHADY For For 6 BARRY W. PERRY For For 7 JOHN SHERMAN, JR. For For 8 HARRIETT TEE TAGGART For For 9 ANNE MARIE WHITTEMORE For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. RATIFICATION OF THE ADVISORY RESOLUTION TO APPROVE THE COMPANY'S COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 16-Apr-2012 16-Apr-2012 3D SYSTEMS CORPORATION Security 88554D205 Meeting Type Annual Ticker Symbol DDD Meeting Date 15-May-2012 ISIN US88554D2053 Agenda 933581286 - Management Record Date 20-Mar-2012 Holding Recon Date 20-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM E. CURRAN For For 2 CHARLES W. HULL For For 3 JIM D. KEVER For For 4 G.W. LOEWENBAUM, II For For 5 KEVIN S. MOORE For For 6 ABRAHAM N. REICHENTAL For For 7 DANIEL S. VAN RIPER For For 8 KAREN E. WELKE For For 2. RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 25-Apr-2012 25-Apr-2012 ANADARKO PETROLEUM CORPORATION Security Meeting Type Annual Ticker Symbol APC Meeting Date 15-May-2012 ISIN US0325111070 Agenda 933582240 - Management Record Date 20-Mar-2012 Holding Recon Date 20-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: KEVIN P. CHILTON Management For For 1B. ELECTION OF DIRECTOR: LUKE R. CORBETT Management For For 1C. ELECTION OF DIRECTOR: H. PAULETT EBERHART Management For For 1D. ELECTION OF DIRECTOR: PETER J. FLUOR Management Against Against 1E. ELECTION OF DIRECTOR: RICHARD L. GEORGE Management For For 1F. ELECTION OF DIRECTOR: PRESTON M. GEREN III Management For For 1G. ELECTION OF DIRECTOR: CHARLES W. GOODYEAR Management For For 1H. ELECTION OF DIRECTOR: JOHN R. GORDON Management For For 1I. ELECTION OF DIRECTOR: JAMES T. HACKETT Management For For 1J. ELECTION OF DIRECTOR: ERIC D. MULLINS Management For For 1K. ELECTION OF DIRECTOR: PAULA ROSPUT REYNOLDS Management For For 1L. ELECTION OF DIRECTOR: R.A. WALKER Management For For 2. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Management For For 3. APPROVE THE ANADARKO PETROLEUM CORPORATION 2 COMPENSATION PLAN. Management Against Against 4. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management Against Against 5. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY OF INDEPENDENT DIRECTOR CHAIRMAN. Shareholder For Against 6. STOCKHOLDER PROPOSAL-GENDER IDENTITY NON-DISCRIMINATION POLICY. Shareholder Against For 7. STOCKHOLDER PROPOSAL-ADOPTION OF POLICY ON ACCELERATED VESTING OF EQUITY AWARDS. Shareholder For Against 8. STOCKHOLDER PROPOSAL-REPORT ON POLITICAL CONTRIBUTIONS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 25-Apr-2012 25-Apr-2012 PIONEER NATURAL RESOURCES COMPANY Security Meeting Type Annual Ticker Symbol PXD Meeting Date 17-May-2012 ISIN US7237871071 Agenda 933583216 - Management Record Date 22-Mar-2012 Holding Recon Date 22-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: THOMAS D. ARTHUR Management For For 1B ELECTION OF DIRECTOR: ANDREW F. CATES Management For For 1C ELECTION OF DIRECTOR: SCOTT J. REIMAN Management For For 1D ELECTION OF DIRECTOR: SCOTT D. SHEFFIELD Management For For 2 APPROVAL OF THE AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION Management For For 3 APPROVAL OF THE AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN Management For For 4 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 5 ADVISORY VOTE TO APPROVE EXECUTIVE OFFICER COMPENSATION Management For For 6 STOCKHOLDER PROPOSAL RELATING TO INDEPENDENT CHAIRMAN Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 26-Apr-2012 26-Apr-2012 ACACIA RESEARCH CORPORATION Security Meeting Type Annual Ticker Symbol ACTG Meeting Date 17-May-2012 ISIN US0038813079 Agenda 933606064 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAUL R. RYAN For For 2 G. LOUIS GRAZIADIO, III For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, BY NON-BINDING, ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE THE ADOPTION OF THE 2012 ACACIA RESEARCH CORPORATION STOCK INCENTIVE PLAN, WHICH AUTHORIZES THE ISSUANCE OF A VARIETY OF EQUITY AWARDS, INCLUDING STOCK OPTIONS, STOCK APPRECIATION RIGHTS AND DIRECT STOCK AWARDS. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 26-Apr-2012 27-Apr-2012 CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 24-May-2012 ISIN US1773761002 Agenda 933595918 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS F. BOGAN Management For For 1B. ELECTION OF DIRECTOR: NANCI E. CALDWELL Management For For 1C. ELECTION OF DIRECTOR: GARY E. MORIN Management For For 2. APPROVAL OF AN AMENDMENT TO THE AMENDED AND RESTATED 2005 EQUITY INCENTIVE PLAN. Management For For 3. RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 03-May-2012 03-May-2012 AMAZON.COM, INC. Security Meeting Type Annual Ticker Symbol AMZN Meeting Date 24-May-2012 ISIN US0231351067 Agenda 933600113 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 23-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JEFFREY P. BEZOS Management For For 1B. ELECTION OF DIRECTOR: TOM A. ALBERG Management For For 1C. ELECTION OF DIRECTOR: JOHN SEELY BROWN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM B. GORDON Management For For 1E. ELECTION OF DIRECTOR: JAMIE S. GORELICK Management For For 1F. ELECTION OF DIRECTOR: BLAKE G. KRIKORIAN Management For For 1G. ELECTION OF DIRECTOR: ALAIN MONIE Management For For 1H. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1I. ELECTION OF DIRECTOR: THOMAS O. RYDER Management Against Against 1J. ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 3. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE IN OUR 1997 STOCK INCENTIVE PLAN Management For For 4. SHAREHOLDER PROPOSAL REGARDING AN ASSESSMENT AND REPORT ON CLIMATE CHANGE Shareholder Against For 5. SHAREHOLDER PROPOSAL CALLING FOR CERTAIN DISCLOSURES REGARDING CORPORATE POLITICAL CONTRIBUTIONS Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 04-May-2012 04-May-2012 VMWARE, INC. Security Meeting Type Annual Ticker Symbol VMW Meeting Date 31-May-2012 ISIN US9285634021 Agenda 933607446 - Management Record Date 05-Apr-2012 Holding Recon Date 05-Apr-2012 City / Country / United States Vote Deadline Date 30-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF VMWARE NAMED EXECUTIVE OFFICERS AS DESCRIBED IN VMWARE'S PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF VMWARE'S BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS VMWARE'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 10-May-2012 10-May-2012 AEGERION PHARMACEUTICALS, INC. Security 00767E102 Meeting Type Annual Ticker Symbol AEGR Meeting Date 05-Jun-2012 ISIN US00767E1029 Agenda 933611647 - Management Record Date 09-Apr-2012 Holding Recon Date 09-Apr-2012 City / Country / United States Vote Deadline Date 04-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SANDFORD D. SMITH For For 2 PAUL G. THOMAS For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AEGERION PHARMACEUTICALS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 11-May-2012 12-May-2012 MASTERCARD INCORPORATED Security 57636Q104 Meeting Type Annual Ticker Symbol MA Meeting Date 05-Jun-2012 ISIN US57636Q1040 Agenda 933614415 - Management Record Date 10-Apr-2012 Holding Recon Date 10-Apr-2012 City / Country / United States Vote Deadline Date 04-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AJAY BANGA Management For For 1B. ELECTION OF DIRECTOR: DAVID R. CARLUCCI Management For For 1C. ELECTION OF DIRECTOR: STEVEN J. FREIBERG Management For For 1D. ELECTION OF DIRECTOR: RICHARD HAYTHORNTHWAITE Management For For 1E. ELECTION OF DIRECTOR: MARC OLIVIE Management For For 1F. ELECTION OF DIRECTOR: RIMA QURESHI Management For For 1G. ELECTION OF DIRECTOR: MARK SCHWARTZ Management For For 1H. ELECTION OF DIRECTOR: JACKSON P. TAI Management Against Against 2. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN Management For For 4. APPROVAL OF THE COMPANY'S AMENDED AND RESTATED 2 INCENTIVE PLAN Management For For 5. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 16-May-2012 16-May-2012 EQUINIX, INC. Security 29444U502 Meeting Type Annual Ticker Symbol EQIX Meeting Date 05-Jun-2012 ISIN US29444U5020 Agenda 933630813 - Management Record Date 20-Apr-2012 Holding Recon Date 20-Apr-2012 City / Country / United States Vote Deadline Date 04-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN T. CLONTZ For For 2 GARY F. HROMADKO For For 3 SCOTT G. KRIENS For For 4 WILLIAM K. LUBY For For 5 IRVING F. LYONS, III For For 6 CHRISTOPHER B. PAISLEY For For 7 STEPHEN M. SMITH For For 8 PETER F. VAN CAMP Withheld Against 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE BY A NON-BINDING ADVISORY VOTE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. TO APPROVE LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For 5. TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED BYLAWS TO PERMIT HOLDERS OF RECORD OF AT LEAST TWENTY FIVE PERCENT (25%) OF THE VOTING POWER OF THE COMPANY'S OUTSTANDING CAPITAL STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 15-May-2012 15-May-2012 MARKETAXESS HOLDINGS INC. Security 57060D108 Meeting Type Annual Ticker Symbol MKTX Meeting Date 07-Jun-2012 ISIN US57060D1081 Agenda 933616419 - Management Record Date 10-Apr-2012 Holding Recon Date 10-Apr-2012 City / Country / United States Vote Deadline Date 06-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD M. MCVEY For For 2 STEVEN L. BEGLEITER For For 3 DR. S. BROWN-HRUSKA For For 4 ROGER BURKHARDT For For 5 TEPHEN P. CASPER For For 6 DAVID G. GOMACH For For 7 CARLOS M. HERNANDEZ Withheld Against 8 RONALD M. HERSCH For For 9 JOHN STEINHARDT For For 10 JAMES J. SULLIVAN For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE 2012 PROXY STATEMENT. Management For For 4. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE 2(AS AMENDED AND RESTATED EFFECTIVE APRIL 28, 2006)(WHICH, IF APPROVED, WILL BE RENAMED THE MARKETAXESS HOLDINGS INC. 2) AND PERFORMANCE CRITERIA USED IN SETTING PERFORMANCE GOALS FOR AWARDS INTENDED TO BE PERFORMANCE-BASED UNDER CODE SECTION 162(M). Management For For 5. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE MARKETAXESS HOLDINGS INC. 2009 CODE SECTION 162(M) EXECUTIVE PERFORMANCE INCENTIVE PLAN AND THE PERFORMANCE CRITERIA USED IN SETTING PERFORMANCE GOALS THEREUNDER. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 17-May-2012 17-May-2012 CME GROUP INC. Security 12572Q105 Meeting Type Annual Ticker Symbol CME Meeting Date 13-Jun-2012 ISIN US12572Q1058 Agenda 933597758 - Management Record Date 28-Mar-2012 Holding Recon Date 28-Mar-2012 City / Country / United States Vote Deadline Date 12-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DENNIS H. CHOOKASZIAN Withheld Against 2 LARRY G. GERDES Withheld Against 3 DANIEL R. GLICKMAN For For 4 JAMES E. OLIFF For For 5 EDEMIR PINTO For For 6 ALEX J. POLLOCK Withheld Against 7 WILLIAM R. SHEPARD Withheld Against 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management Against Against 3. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF CME GROUP INC. Management For For 5. APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED OMNIBUS STOCK PLAN. Management For For 6. APPROVAL OF THE CME GROUP INC. AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN. Management For For 7. SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 05-May-2012 05-May-2012 BANKRATE INC DEL Security 06647F102 Meeting Type Annual Ticker Symbol RATE Meeting Date 13-Jun-2012 ISIN US06647F1021 Agenda 933639796 - Management Record Date 03-May-2012 Holding Recon Date 03-May-2012 City / Country / United States Vote Deadline Date 12-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRUCE NELSON For For 2 RICHARD J. PINOLA For For 3 JAMES TIENG For For 2. TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For 3. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. NON-BINDING, ADVISORY VOTE ON WHETHER FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. Management 1 Year Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 22-May-2012 23-May-2012 FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 14-Jun-2012 ISIN US35671D8570 Agenda 933621989 - Management Record Date 18-Apr-2012 Holding Recon Date 18-Apr-2012 City / Country / United States Vote Deadline Date 13-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. Withheld Against 3 ROBERT A. DAY For For 4 GERALD J. FORD For For 5 H. DEVON GRAHAM, JR. For For 6 CHARLES C. KRULAK For For 7 BOBBY LEE LACKEY For For 8 JON C. MADONNA For For 9 DUSTAN E. MCCOY For For 10 JAMES R. MOFFETT For For 11 B. M. RANKIN, JR. Withheld Against 12 STEPHEN H. SIEGELE For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 04 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 24-May-2012 24-May-2012 MERCADOLIBRE, INC. Security 58733R102 Meeting Type Annual Ticker Symbol MELI Meeting Date 14-Jun-2012 ISIN US58733R1023 Agenda 933626167 - Management Record Date 20-Apr-2012 Holding Recon Date 20-Apr-2012 City / Country / Argentina Vote Deadline Date 13-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARTIN DE LOS SANTOS* For For 2 NICOLAS GALPERIN* Withheld Against 3 SUSAN SEGAL** For For 2. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & CO. S.R.L. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 24-May-2012 24-May-2012 GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 21-Jun-2012 ISIN US38259P5089 Agenda 933632968 - Management Record Date 23-Apr-2012 Holding Recon Date 23-Apr-2012 City / Country / United States Vote Deadline Date 20-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY Withheld Against 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3A. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ESTABLISH THE CLASS C CAPITAL STOCK AND TO MAKE CERTAIN CLARIFYING CHANGES. Management Against Against 3B. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Against Against 3C. THE APPROVAL OF THE ADOPTION OF GOOGLE'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION: THE APPROVAL OF THE ADOPTION OF AMENDMENTS TO GOOGLE'S THIRD AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE TREATMENT OF SHARES OF CLASS A COMMON STOCK IN A MANNER THAT IS AT LEAST AS FAVORABLE AS THE SHARES OF CLASS B COMMON STOCK. Management Against Against 4. THE APPROVAL OF GOOGLE'S 2012 STOCK PLAN. Management Against Against 5. THE APPROVAL OF GOOGLE'S 2012 INCENTIVE COMPENSATION PLAN FOR EMPLOYEES AND CONSULTANTS OF MOTOROLA MOBILITY. Management Against Against 6. A STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING MANDATORY ARBITRATION OF CERTAIN SHAREHOLDER CLAIMS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 11021-10-L THE CHESAPEAKE GROWTH FUND CHES U.S. BANK 07-Jun-2012 07-Jun-2012
